Sherwood, P. J.
Under former statutory provisions relating to homesteads, the land covered by a homestead was wholly exempt from all liability for debt, exempt from attachment and execution. The husband took a fee-simple title which passed to his widow and minor heirs. Skouten v. Wood, 57 Mo. 380. This being the case, it was properly ruled that such a thing as a fraudulent conveyence of a homestead could not exist, *316for the reason that such homestead being exempt, etc., could not in the nature of things be fraudulent as to creditors, who had not nor could acquire any interest in such exempt property. Vogler v. Montgomery, 54 Mo. 577.
But a radical change occurred in the homestead act by reason of the amendment of 1875. R. S. 1889, sec. 5439. The fee no longer passes to the original occupant, nor, on his decease, to .his widow and heirs ; but an estate limited to the death of the widow and the attainment of the majority of the youngest child. And so this point was ruled in Poland v. Vesper, 67 Mo. 727, where it was held that where land was covered by the homestead, and set off to the widow as such, and subsequently sold for the payment of debts in regular course of administration, that the purchaser at such sale, upon the death of the widow and the attainment of the majority of the youngest child, could maintain ejectment against the latter for such land, and this upon the ground that the purchaser acquired the title to the land conveyed by the homestead, and, that estate having expired by statutory limitation, his title was clear. That case goes far towards being decisive of the one at bar. Here the land alleged to have been fraudulently conveyed by the deceased and his wife in his lifetime, was the entire fee; but only a homestead estate was exempt from the claims of creditors, thus making this case wholly unlike Vogler’s case, supra. To the extent of whatever interest then the decedent had in the land over and above a homestead estate, as distinguished from a fee-simple estate, to that extent his conveyance, if fraudulent, would be void as against plaintiff, an existing creditor, and the latter would be entitled to set aside such conveyance by appropriate proceedings and to have such reversionary interest applied to the satisfaction of his judgment lien, which judgment lien was rendered in the lifetime of the decedent.
*317This result necessarily follows from the premises •stated ; a result which would leave the widow for whose benefit the fee was vested in possession and enjoyment •of her homestead, and only subject the reversionary interest in the land to sale. The court below took a ■different view of the matter, however, and refused to permit the plaintiff to introduce any evidence to snp■port the charge as to the fraudulent character of the ■conveyance, and dismissed the petition on the ground that it stated no cause, etc., and in this the lower court ■erred. The judgment should be reversed, and the cause remanded.
All concur.